ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                   )
                                                )
Assessment & Training Solutions Consulting Corp.)       ASBCA Nos. 61088, 61395, 61396
                                                )
Under Contract No. H92240-17-P-0006             )

APPEARANCE FOR THE APPELLANT:                           James S. DelSordo, Esq.
                                                         Argus Legal, PLLC
                                                         Manassas, VA

APPEARANCES FOR THE GOVERNMENT:                         Jeffrey P. Hildebrant, Esq.
                                                         Air Force Deputy Chief Trial Attorney
                                                        Phillip E. Reiman, Esq.
                                                        Lt Col Nathaniel H. Sears, USAF
                                                         Trial Attorneys

                                ORDER OF DISMISSAL

      By letter dated 10 January 2018, the parties notified the Board that they have
reached a settlement and jointly requested that the appeals be dismissed with prejudice.
Accordingly, the above referenced appeals are dismissed with prejudice.

       Dated: 23 January 2018




                                                 Administr tive Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61088, 61395, 61396, Appeals of
Assessment & Training Solutions Consulting Corp., rendered in conformance with the
Board's Charter.

       Dated:


                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals